DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 22-24, 27, 29-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (US 2010/0079356) in view of Sadi et al. (US 2016/0088287; hereinafter Sadi).
Regarding claim 2:
Hoellwarth discloses a video capture and display goggle (see Fig. 1, Head-mounted display system 100) comprising:
a goggle shaped body (see Fig. 1, frame 108);
a left see-through display of a split screen display supported by the goggle shaped body and configured to be viewed by a left eye of a wearer of the goggle shaped body (see Fig. 1, display 106 has a left see-through display; also see paragraph 53);

a right see-through display of the split screen display supported by the goggle shaped body and configured to be viewed by a right eye of the wearer of the goggle shaped body (see Fig. 1, display 106 has a right see-through display);
a plurality of cameras (see paragraph 129) comprising:
a first camera mounted on the goggle shaped body and providing first video having a field of view of the wear’s environment (see paragraphs 82 and 115; the “camera(s)” mentioned in paragraph 115 suggests at least first camera); and
a second camera mounted on the goggle shaped body and providing second video having another field of view of the wear’s environment (see paragraphs 82 and 115; the “camera(s)” mentioned in paragraph 115 suggests at least a second camera); and
circuitry (see Fig. 13) configured to:
receive the first video and the second video from the first and second cameras (see Fig. 13; sensors 1324 receive the first and second videos from the respective cameras);
transmit the first and second video to a processing device (see Fig. 13, signals transmit to the processor 1310);
receive a video from the processing device (see paragraph 53); and
provide the video for display using the left see-through display and the right see-through display of the split screen display to provide a stereoscopic view (see Fig. 21).
Hoellwarth does not disclose the first camera having a left oriented field of view of the wear’s environment, and the second camera having a right oriented field of view of the wear’s environment; and receive a stitched video from the processing device, the stitch video comprising a combination of video captured by separate camera.
However, in the same field of endeavor, Sadi et al. discloses a video capture and display goggle (see Fig. 31, HMD 150) comprising:
	a first camera mounted on the goggle shaped body and providing a first video having a left oriented field of view of the wear’s environment (see Fig. 33; left camera 784L; also see paragraph 183; the cameras of the head-worn client computing device is capable of capturing video of user’s physical environment, and the captured video can be presented to the user via the display of the head-worn client computing device); 
	a second camera mounted on the goggle shaped body and providing second video having a right oriented field of view of the wear’s environment (see Fig. 33; right camera 784R; also see paragraph 183; the cameras of the head-worn client computing device is capable of capturing video of user’s physical environment, and the captured video can be presented to the user via the display of the head-worn client computing device); and 
a circuitry (see Fig. 1) configured to:
receive the first video and the second video from the first and second cameras (see Fig. 1; front end processor 120 receives the first and second videos from the first and second cameras);
transmit the first and second video to a processing device (see Fig. 1, first and second videos are transmitted to the stitching servers 130 and 140);
receive a stitched video from the processing device, the stitched video comprising a combination of video captured by separate cameras (see Fig. 1 and paragraph 48) ; and
providing the stitched video for display using the left see-through display and the right see-through display of the split screen display to provide a stereoscopic view (see Fig. 12 and paragraph 108-111).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Heollwarth such that the cameras includes a first camera having a left oriented field of view of the wearer’s environment, a second camera having a right oriented field of view of the wearer’s environment; and the circuitry receives a stitched video from the processing device, the stitch video comprising a combination of video captured by separate camera as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because images corresponding to a
person's left and right eyes may be manipulated to ensure that the two eyes see corresponding parts of a scene in order to reduce eye strain (see Sadi, paragraph 98).
Regarding claim 3:
Hoellwarth and Sadi disclose all the features in claim 2. Heollwarth further discloses the video capture and display goggle, wherein the first and second cameras are mounted on a front face of the goggle shaped body (see paragraphs 82 and 115).
Regarding claim 4:
Heollwarth and Sadi disclose all the features in claim 2. Sadi further discloses the video capture and display goggle (see paragraph 166; “Example client devices 150A-C for viewing 360.degree, stereoscopic video may include a head-mounted display (HMDY’) comprising:
a plurality of cameras (see Fig. 3 and paragraph 58);
wherein the plurality of cameras comprises a third camera (see Fig. 3; camera R3 or F2) and a fourth camera (see Fig. 3; camera Fn-1 or Rn) mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively (see paragraph 59; each of the cameras provides additional field of view); and
the circuitry is configured to:
receive the third video and the fourth video (see Fig. 8; step 310; also paragraph 102); and
transmit the third video and fourth video to the processing device (see paragraphs 47 and 94; the servers receives the video images from each of the cameras and process the images accordingly).	
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Hoellwarth such that the plurality of cameras comprises a third camera and a fourth camera mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively; and the circuitry is configured to: receive the third video and the fourth video; and transmit the third video and fourth video to the processing device, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because wider field of view can be captured by the third and fourth cameras (see Fig. 3 and paragraph 47).
Regarding claim 5:
Hoellwarth and Sadi disclose all the features in claim 4. Said further discloses the video capture and display goggle, wherein the stitched video includes stitched left video corresponding to the first video and the third video and stitched right video corresponding to the second video and the fourth video (see Figs. 5, 7 and paragraphs 71-78; the images from the left cameras are stitched together to form Left Camera Images as shown in Fig. 7; the images from the right cameras are stitched together to form Right Camera Images as shown in Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Hoellwarth such that the stitched video includes stitched left video corresponding to the first video and the third video and stitched right video corresponding to the second video and the fourth video, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because the images corresponding to a person’s left and right eyes can be manipulated to ensure that the two eyes see corresponding parts of a scene in order to reduce eye strain (see Sadi, paragraph 98).
Regarding claim 8:
Hoellwarth and Sadi disclose all the features in claim 2. Heollwarth further discloses the video capture and display goggle, wherein the split screen display is a single display having a left side and a right side corresponding to the left eye and the right eye of the wearer of the video capture and display goggle (see Fig. 1 and paragraph 53; the display 106 is a single display capable of providing split screen to display two image frames (e.g., a left and right image frames for the left and right eye of the user)).
Regarding claims 22-24 and 27:
Claims 22-24 and 27 are method claims, reciting similar limitations as in claims 2, 4, 5 and 8. Hence, claims 22-24 and 27 are rejected under the same reason as discussed above in claims 2, 4, 5, and 8, respectively.
Regarding claims 29-31 and 33:
Claims 29-31 and 33 recite similar limitations as in claims 2, 4, 5, and 8. Hence, claims 29-31 and 33 are rejected under the same reason as discussed above in claims 2, 4, 5, and 8, respectively.
In addition, Hoellwarth also discloses the device comprising:
a storage device comprising instructions (see Fig. 13, memory 1318); and
one or more processors in communication with the first camera, the second camera, the split screen display and to the storage device (see Fig. 13, processor 1310).
Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth in view of Sadi as applied in claim 2 or 22 above, and further in view of Mao et al. (US 2016/0093 108; hereinafter Mao).
Regarding claim 6:
Hoellwarth and Sadi discloses all the features in claim 2. However, Howellwarth and Sadi do not disclose the video capture and display goggle, wherein the circuitry is configured to provide a user interface including: a record option selector, an option to share the stitched video, and a set up option to identify network processing services and users with which to share the stitched video.
In the same field of endeavor, Mao discloses a video capture and display goggle, wherein the circuitry is configured to provide a user interface (see Fig. 1A; user interface 104) including: a record option selector (see paragraph 31; the video content presented is content that is prerecorded by the first user), an option to share the stitched video (see paragraphs 13 and 77), and a set up option to identify network processing services and users with which to share the stitched video (see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Hoellwarth in view of Sadi such that the circuitry is configured to provide a user interface including: a record option selector, an option to share the stereoscopic three-dimension video, and a set up option to identify network processing services and users with which to share the stereoscopic three- dimension video, as taught by Mao. One of ordinary skill in the art would have been motivated to do this because the user may desire to share the immersive experience with select ones of other users within his social network (see Mao, paragraph 72).
Regarding claim 25:
Claim 25 recites similar limitations as in claim 6. Hence, claim 25 is reyected under the same reason as discussed above in claim 6.
Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth and Sadi in view of Mao as applied to claim 6 or 25 above, and further in view of de Oliveira (US 2015/0105035).
Regarding claim 7:
Hoellwarth, Sadi, and Mao disclose all the features in claim 6. However, Hoellwarth, Sadi, and Mao do not disclose the video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users.
In the same field of endeavor, de Oliveira discloses a video capture, wherein the user interface includes a record and auto share option, which when selected, causes the video capture to begin recording the video, to automatically send the video to the network processing services, and to cause the video to be shared with selected users (see paragraph 31).
The combination of Hoellwarth, Sadi, Mao and de Oliveira would have realized sending and sharing the first video and the second video.
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Heollwarth, Sadi, Mao and de Oliveira to realize a video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users. The combination of would have yielded a predictable result of an user of the virtual reality goggle automatically sharing his/her experience to selected audience.
Regarding claim 26:
Claim 26 recites similar limitations as in claim 7. Hence, claim 26 is rejected under the same reason as discussed above in claim 7.
Claims 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth in view Sadi as applied to in claim 2 or 22 above, and further in view of Zalewski (US 2016/0209658).
Regarding claim 9:
Hoellwarth and Sadi discloses all the features in claim 2. Hoellwarth and Sadi do not disclose the video capture and display goggle, wherein the stitched video includes left shared video and right shared video, wherein the left and right shared video are received from another video capture and display goggle.
In the same field of endeavor, Zalewski discloses a video capture and display goggle, wherein the stitched video includes left shared video and right shared video (see Fig. 4B and paragraphs 64-65; “These frames are being streamed from the cloud system and each frame will include a left and right eye image content’), wherein the left and right shared video are received from another video capture and display goggle (see Fig. 6 and paragraph 78; the users are allowed to share VR spaces).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Hoellwarth in view of Sadi such that the stitched video includes left shared video and right shared video, wherein the left and right shared video are received from another video capture and display goggle, as taught by Zalewski. One of ordinary skill in the art would have been motivated to do this because user can share virtual reality content with another user.
Regarding claim 28:
Claim 28 recites similar limitations as in claim 9. Hence, claim 28 is rejected under the same reason as discussed above in claim 9.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth in view of Sadi as applied in claim 29 above, and further in view of Mao et al. (US 2016/0093 108; hereinafter Mao), and further in view of de Oliveira (US 2015/0105035).
Regarding claim 32:
Hoellwarth and Sadi disclose all the features in claim 29. However, Hoellwarth and Sadi do not disclose the device, wherein the one or more processors are configured to provide a user interface including: a record option selector, an option to share the stitched video, and a set up option to identify network processing services and users with which to share the stitched video and wherein the user interface includes a record and auto share option, which when selected, causes the display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users.
In the same field of endeavor, Mao discloses a device, wherein the one or more processors are configured to provide a user interface (see Fig. 1A; user interface 104) including: a record option selector (see paragraph 31; the video content presented is content that is prerecorded by the first user), an option to share the stitched video (see paragraphs 13 and 77),
and a set up option to identify network processing services and users with which to share the stitched video (see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Hoellwarth in view of Sadi such that the one or more processors are configured to provide a user interface including: a record option selector, an option to share the stereoscopic three-dimension video, and a set up option to identify network processing services and users with which to share the stereoscopic three- dimension video, as taught by Mao. One of ordinary skill in the art would have been motivated to do this because the user may desire to share the immersive experience with select ones of other users within his social network (see Mao, paragraph 72).
Furthermore, in the same field of endeavor, de Oliveira discloses a device, wherein the user interface includes a record and auto share option, which when selected, causes the display goggleto begin recording the video, to automatically send the video to the network processing services, and to cause the video to be shared with selected users (see paragraph 31).
The combination of Hoellwarth, Sadi, Mao and de Oliveira would have realized sending and sharing the first video and the second video.
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Hoellwarth, Sadi, Mao and de Oliveira to realize a display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users. The combination of would have yielded a predictable result of an user of the virtual reality goggle automatically sharing his/her experience to selected audience.
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
Applicant argues that “Hoellwarth lacks any teaching of a see-through display or a split screen display as claimed”.  However, Examiner respectfully disagrees.  Hoellwarth teaches a head-mounted display system that includes a plurality of cameras, both inside and outside cameras.  For example, cameras that are capable of tracking user’s eyes and a separate camera(s) that captures video/images of user’s external surroundings (see paragraphs 82 and 115).  Also, as discussed in paragraphs 115, the head-mounted display system (includes camera(s)) is capable of displaying capture image based contents so that the user is able to see his/her surroundings that would otherwise be blocked by the physical head-mounted display system.  In addition, Hoellwarth discloses “the displayed content may be split into multiple images frames.  For example, the displayed content may be split into two image frames (e.g., a left and right image frame for the left and right eye of the user). With two image frames, the system can perform stereoscopic imaging” (see paragraph 53).  
Furthermore, the secondary reference, Sadi, discloses a first camera having a left oriented field of view of the wearer’s environment and a second camera having a right oriented field of view of the wearer’s environment.  As stated above, one of ordinary skill in the art would have been motivated to combine the teaching of Hoellwarth and Sadi because images corresponding to a person's left and right eyes may be manipulated to ensure that the two eyes see corresponding parts of a scene in order to reduce eye strain (see Sadi, paragraph 98).  Also, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Applicant’s arguments are not persuasive and the rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625